Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The applicant has amended Claim 21 to make it dependent on Claim 20 therefore the original objection is hereby rescinded.
The applicant argues, concerning the Step 2A Prong 1 analysis of Claim 2 under 35 U.S.C. 101, that the amended claim limitations in Claim 2 do not fall within one of the enumerated groupings of abstract ideas provided in the “2019 Revised Patent Subject Matter Eligibility Guidance” in part because it is not directed towards a mental process because the mind is not circuitry and cannot perform processes corresponding to the claimed circuitry. The human brain is indeed capable of performing the processes detailed in the claim limitations when the processes are disassociated from the generic computing components performing generic computing process that the claim recites. The human mind is capable of using predetermined user preference information, i.e. personal taste, to receive content information in their general area, i.e. by observing events in their immediate vicinity and narrowing down the various events by personal taste. The human mind itself is a storage device for the received content information, which will in turn provide that information in the form of conscious thought. As the observed information is being received in real-time it is necessarily the case that the information being retained in the brain is being updated by newer information concerning the events at all times. With this analysis the question of whether the claim does recite a judicial exception in accordance with Step 2A Prong 1 is yes.
The applicant argues, concerning the Step 2A Prong 2 analysis of Claim 2 under 35 USC 101, that the amended claim as a whole amounts integrates the recited exception into a practical application. This, as noted by the applicant, entails that the claim imposes meaningful limits on the judicial exception. The applicant specifically argues that the claim does satisfy the requirement because the “selection of content information and the updating of the content information are processes integrated into a specific method/device which ‘attracts a user’s attention’, ‘improves driving safety’ and customizes information to be ‘suited to the user’s taste’”. This argument is not persuasive because the actual claimed activity, as described in the previous paragraph, amounts simply to activity that the human brain can routinely perform, for example, whenever a person visits a movie theater to look for showtimes for movies they want to see they are “selecting content information and updating the information they have based on user preference”. The citation of benefits of the invention listed in the specification are not relevant to the Step 2A Prong 2 analysis as that analysis is being performed on the claim language alone. 
The applicant argues, concerning Step 2B analysis of Claim 2, that the claim as a whole amounts to significantly more because the act of selecting content, receiving information about that content based on user preference, and updating that information should newer information become available has benefits for the user. The applicant goes to cite some stated benefits listed in the specifications, however, the Step 2B analysis is being conducted on the claim language alone and therefore the cited benefits from the specifications do not apply to the analysis. The applicant cites a passage from “July 2015 Update on Subject Matter Eligibility” as evidence that the mere recitation of generic computing components does not automatically render the claims as not amounting to significantly more. This is true, but the citation states that in order for that to be the case the computer components must be able, in combination, to perform functions that are not merely generic. This is not the case in this instance as the functions that are being performed are collecting data based on input constraints (in this case a user preference and location), storing that data in memory, and updating that data when newer data becomes available. All of these functions, alone or in combination, are generic computing functions. The applicant also cites an example from the 2015 Update concerning the Arrhenius equation and how it is being implemented in a way that amounts to significantly more than a mere mathematical expression. The difference between this example and the instant application is that the software uses the Arrhenius to calculate mold time and then controls the mold press to open when the molded product is cured. The implementation of control based in the mathematical relationship is the improvement to the technical field that is being discussed in the example. There is no such control in the instant application, information is merely being sought after, received, and displayed for the user therefore the argument that the claim amounts as a whole amounts to significantly more than the mental processes described previously is not persuasive. To reiterate the claim amounts to gathering information based on constraints, nothing is subsequently done with that information beyond displaying it.  
In light of the above analysis the rejection under 35 U.S.C. 101 is being maintained.
Applicant argues that the amendments made to Claim 2 overcome the prior art of Diaz and Ordinak specifically because of the addition of the claim limitation that states that the system will update the information about an event that is being stored in the storage device if it acquires newer information about said event. This argument is not persuasive as the Diaz reference does disclose such a limitation. In the Diaz reference the event data that is stored in the event data memory 62 is the data that is obtained as a result of a user-initiated request for information. The data is searched for and acquired as a result of that request and occurs at the time of the request. The event data memory 62 is updated whenever a search is conducted and therefore, should the user simply request another search for the same event and event data for that event had changed, for example the movie showing was changed, then the search would acquire the newer information, as that is the information that the event website is now providing, and would subsequently store and display this new updated information. Essentially, as the act of searching for, and subsequently storing, event data is performed at the instant of a user request, the resulting information will necessarily be the most up-to-date information for said event that is being provided by the website of that event. Put even more simply, the updating of the data is being done by the service providers that provide the data to the vehicle in response to a request therefore it will always be the case that the newest data will be the data that is being stored in the event data memory 62 and displayed to the user.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claims 2-11 are directed towards an apparatus (machine), while Claims 12-19 are directed towards a method (process) and Claims 20-21 are directed towards a non-transitory computer-readable medium storage medium (article of manufacture).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  All the independent claims are directed towards retrieving and presenting data based on a user query and user location of a user’s vehicle.  
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No. 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they require no more than a general purpose computer to perform the functions and the functions are routine and conventional.  The claims delineate a server and a vehicle but there is no indication in the claims that the vehicle or any of its associated components directly communicate with the server.  A human user could transit this information into a server-i.e. a human user could manually enter their preference information as well a location of a vehicle into a server.  
Step Two B: Does the Claim Provide an Inventive Concept
The technological components recited are claimed on a high level of generality and are performing well-understood, routine and conventional computing functions of inputting data into a server (i.e. transmitting data into a server) and outputting data (providing selected information…).  See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
Second, it is noted that the claims do not recite where the apparatus receives its current position.  Rather, the claims recite receiving “content information based on the transmitted predetermined user preference information and a current position of the information processing apparatus…from measured GPS position information”.  In other words, the content information (which is based on the position) is received, not the position.  Although the claims inherently require the current position of the information processing apparatus to be acquired, because the content information is partly based on the current position, the lack of any limitations regarding how the current position is required (e.g. circuitry configured to determine the current position), means that a broadest reasonable interpretation of the unclaimed, but required, acquisition of the current position includes not only the use of position determination equipment but also manual entry of the current position, including GPS position information, by a user of the information processing apparatus or the transmission of the GPS position information from another device. 
Since: (a) the information processing apparatus can comprise a wide variety of information processing apparatuses, including general purpose computers or mobile devices used in a general purpose computer capacity, and (b) the current position of the information processing apparatus can be entered by the user, it can be clearly seen that the receiving of the content information essentially comprises no more than the receiving of information based on a location based search query, which is routine, conventional and well-understood.  As shown in Sareen (US 2007/0078848 A1), conventional location-based search systems enable users to perform local searches by entering a search strings (i.e. a user preferences) and a location (i.e. position) (see Sareen paragraph 39).  The user of the conventional system can also provide a desired search radius so that the received data is within a predetermined area around the specified location (see Sareen paragraph 39).
Dependent Claims
	The dependent claims are merely field of use limitations, therefore, do not make the claims subject matter eligible because they do not add any meaningful limitations to the independent claims to amount to significantly more than the Abstract idea set forth in the independent claims
Claim Rejections - 35 USC § 102
The following is a quotation of pre-AIA  35 U.S.C. 102(b) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


11.	Claims 2, 4-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Application Publication (US 2004/0204820) to Diaz
As per Claim 2:
12.	Diaz discloses the following:
“ receive, from the server and based on both the transmitted predetermined user preference information and a current position of a vehicle, content information associated with an event occurring at a physical location within a predetermined distance of the current position, the current position being determined by global positioning system (GPS) position information”
Diaz Paragraphs [0032]-[0035] “The data terminal associates the event data from the event data server with position information from the navigation system and retrieves event information based on a selection method specified by the user.”
Diaz discloses in this passage retrieving event information based on selection criteria specified by the user and the location of the terminal.
“store the received content information in a storing device”
Diaz Paragraph [0038] “ The navigation system further includes an event finder memory 62 for storing the event information”
“provide selected information from the content information in the storing device based on user preference information”
Diaz Figure 5 shows the vehicle displaying information based on user input, i.e. preference. Paragraph [0038] “The navigation system further includes an event finder memory 62 for storing the event information”
Figure 5 shows the vehicle displaying the event information that Paragraph [0038] states has been stored in the event finder memory.
“in a case that the content information about a first event is acquired from the server and the acquired first content information is newer than content information stored in the storing device about the first event, update the content information stored in the storing device with the first content information”
Diaz Paragraph [0033] “As shown in FIG. 2, the event finder of the present invention is advantageously used in a vehicle 36 having a navigation system. As is known in the art, the navigation system is capable of determining the current vehicle position with use of signals from GPS (Global Positioning System) satellites. Thus, when the user in the vehicle wants to find a certain event, such as a movie, the event finder of the present invention can search not only the movie (event) and the movie theaters (event location), but also locations of the movie theaters, estimated arrival times, movie (event) start times, effective routes to the selected movie theater (event location), and etc., with respect to the current location of the vehicle 36.” Paragraph [0038] “The navigation system further includes an event finder memory 62 for storing the event information,”
Paragraph [0033] discloses how the “event finder” can search for event information whenever the user requests it to do so. Once that search is initiated the “event finder” searches for information pertaining to that event and stores it in “event finder memory 62” as per Paragraph [0038]. As this process of searching for and storing event information is done at the behest of the user whenever the user makes a request it is obvious that the event information is being updated with the latest available information. 
With regards to Claim 4, Diaz discloses all of the limitations of the independent claim and further discloses the following limitation:
“wherein the circuitry outputs the selected information as voice audio via a speaker”
Diaz [Paragraph [0052] “The "Read Synopsis/Reviews" menu 108 is to show the summary of the movie in an audio or text form or a combination of both audio and text.”]
This passage demonstrates how selected event information, in this case a synopsis and reviews of a film can be presented in audio thereby implying a speaker.
With regards to Claim 5, Diaz discloses all of the limitations of the independent claim and further discloses the following limitation:
“wherein the circuitry is further configured to output, via the speaker, the voice audio in chronological order of update date and time of the content information”
Diaz [Paragraph [0039] “The data of each movie theater also includes the show time indicating the start time of the next show after arrival. The time difference between the arrival time and the show time is a wait time. Thus, the event finder of the present invention is able to display the event data in the order of arrival time (distance), show time or combination thereof.”]
Referencing Paragraph [0052] it is clear that “show” can refer to an audio media, as display is analogous to show, it is therefore obvious to include audio as a method of displaying the movie times in this passage. In Fig. 5 Diaz clearly shows the movie times being displayed in chronological order.
With regards to Claim 6, Diaz discloses all of the limitations of the independent claim and further discloses the following limitation:
“wherein the circuitry is further configured to output, via the speaker, one of a title and a summary of the content information as the voice audio.”
Diaz [Paragraph [0052] “The "Read Synopsis/Reviews" menu 108 is to show the summary of the movie in an audio or text form or a combination of both audio and text. Since the navigation system usually equipped with a speech engine, the audio synopsis will be convenient when the user is driving the vehicle. When the vehicle is parked or anyway standstill, the user can read the synopsis in the text format.”]
With regards to Claim 7, Diaz discloses all of the limitations of the independent claim and further discloses the following limitation:
“further comprising a display configured to display a title and a summary of the content information.”
Diaz  [Paragraph [0052] “The "Read Synopsis/Reviews" menu 108 is to show the summary of the movie in an audio or text form or a combination of both audio and text. Since the navigation system usually equipped with a speech engine, the audio synopsis will be convenient when the user is driving the vehicle. When the vehicle is parked or anyway standstill, the user can read the synopsis in the text format.”
With regards to Claim 8, Diaz discloses all of the limitations of the independent claim and further discloses the following limitation:
“wherein the circuitry receives the content information in response to the user input.”
Diaz [Abstract “The data terminal associates the event data from the event data server with position information from the navigation system and retrieves event information based on a selection method specified by the user.”]
With regards to Claim 9, Diaz discloses all of the limitations of the independent claim and further discloses the following limitation:
“further comprising a display configured to display the current position”
Diaz [Fig. 1A discloses a navigation display with the current location marked]
With regards to Claim 10, Diaz discloses all of the limitations of the independent claim and further discloses the following limitation:
“further comprising a display configured to display the current position and display content information associated with the event”
Diaz [Fig. 1A discloses a navigation display with the current location marked and Fig. 9 discloses a display with the information associated with the event.]
With regards to Claim 11, Diaz discloses all of the limitations of the independent claim and further discloses the following limitation:
“wherein the circuitry is further configured to receive content information corresponding to a selected destination”
Diaz [Fig. 5 shows a display where the user can specify a destination theater and receive event information specifically for that theater.]
As per Claim 12, this claim represents a method claim analogous to Claim 2 and therefore the same rationale applies for the rejection of Claim 12 as did for the rejection of Claim 2.
With regards to Claim 13, this claim represents a method claim analogous to Claim 5 and therefore the same rationale applies for the rejection of Claim 13 as did for the rejection of Claim 5.
With regards to Claim 14, this claim represents a method claim analogous to Claim 6 and therefore the same rationale applies for the rejection of Claim 14 as did for the rejection of Claim 6.
With regards to Claim 15, this claim represents a method claim analogous to Claim 7 and therefore the same rationale applies for the rejection of Claim 15 as did for the rejection of Claim 7.
With regards to Claim 16, this claim represents a method claim analogous to Claim 8 and therefore the same rationale applies for the rejection of Claim 16 as did for the rejection of Claim 8.
With regards to Claim 17, this claim represents a method claim analogous to Claim 9 and therefore the same rationale applies for the rejection of Claim 17 as did for the rejection of Claim 9.
With regards to Claim 18, this claim represents a method claim analogous to Claim 10 and therefore the same rationale applies for the rejection of Claim 18 as did for the rejection of Claim 10.
With regards to Claim 19, this claim represents a method claim analogous to Claim 11 and therefore the same rationale applies for the rejection of Claim 19 as did for the rejection of Claim 11.
As per Claim 20, this claim represents instructions stored on non-transitory computer readable storage that is carried out as described in Claim 12 which is analogous to Claim 2, therefore the same rationale applies for the rejection of Claim 20 as applied to the rejections of Claims 2 and 12.
With regards to Claim 21, this claim represents instructions stored on non-transitory computer readable storage that is carried out as described in Claim 13 which is analogous to Claim 5, therefore the same rationale applies for the rejection of Claim 21 as applied to the rejections of Claims 5 and 13.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diaz (US 2004/0204820) in view of Ordinak (US 2007/0073472).
With regards to Claim 3, Diaz discloses all of the limitations of the independent claim but does not disclose the following limitation that Ordinak does:
“a touch panel, configured to receive input from the predetermined user preference information”
Ordinak [Paragraph [0017] “The user interface may also include on-or-off screen user interface buttons” This passage demonstrates that using on-screen buttons was known in the art.”]
It is relevant to Claim 3 that Ordinak specifically discloses a user interface that features on-screen buttons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Stephanie Ziegle can be reached on (571) 272-4417. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.A.M./Examiner, Art Unit 3667       


/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667